NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Reasons for Allowance
The most pertinent prior art has been cited in included form PTO-892 Notice of References Cited; Bakalash (US PGPUB No. 2002/0029207), Tamm (US PGPUB No. 2012/0130973) and Correl (US PGPUB No. 2006/0224603).
The prior art makes clear that performing aggregation operations in a non-relational database system is known in the art (Bakalash). Additionally, performing aggregations across relational and non-relational database data is known in the art (Tamm & Correl). 
However, Applicant’s amendments filed 11/29/2021 introduce additional limitations including: “the at least one collection of documents and the at least one second collection of documents each permitting storage of at least BSON data structures having different schemas;” and “wherein providing the lookup operation is responsive to executing the aggregation operation and determining that at least some documents of the at least one first collection of documents and at least some documents of the at least one second collection of documents include the at least one identified common field, and wherein the lookup operation performs the aggregation operation in a series of stages, each stage being responsive to executing the aggregation operation,…” which are not disclosed by any of the identified prior art references. 
The current invention represents an improvement over the prior art in that the use of BSON data structures are lightweight, efficient and handle data types that are not commonly handled by the wider field of data structures. Additionally, the use of partially unstructured data sources allows for the use of aggregation techniques that are faster than conventional relational database access techniques such as the claimed lookup operation which aggregates both structured and partially unstructured data according to common fields.Therefore, the claimed invention is sufficiently distinguished over the prior art.
The novel aspects of the invention are captured in the following limitations of Independent claim 1,
1. A computer implemented method for execution of aggregation expressions on a distributed non-relational database system, the method comprising the acts of: receiving a database operation request originating from a client system including at least an aggregation operation to be executed on a distributed non-relational database that has an at least partially unstructured architecture, the distributed non-relational database having a plurality of collections of documents stored under the at least partially unstructured architecture including at least one first collection of documents and at least one second collection of documents, the at least one first collection of documents and the at least one second collection of documents each permitting storage of at least BSON data structures having different schemas; 
determining, by a computer system, an optimization for execution of the aggregation operation, wherein the aggregation operation includes a plurality of data operations to be executed on the at least partially unstructured architecture of the distributed non-relational database, wherein at least one of the plurality of data operations targets at least one identified common field, and wherein source data being aggregated by the aggregation operation is stored within the at least partially unstructured architecture; 
providing a lookup operation using the at least one first collection of documents and the at least one second collection of documents, wherein providing the lookup operation is responsive to executing the aggregation operation and determining that at least some documents of the at least one first collection of documents and at least some documents of the at least one second collection of documents include the at least one identified common field, and wherein the lookup operation performs the aggregation operation in a series of stages, each stage being responsive to executing the aggregation operation, and the series of stages comprising: 9657488.1Application No.: 15/605,1433 Docket No.: T2034.70016US01 Reply to Office Action of July 30, 2020 
performing at least one first data operation from the aggregation operation on first data from the at least one first collection of documents to obtain a first data result, the first data including the at least one identified common field; 
after performing the at least one first data operation, performing at least one second data operation from the aggregation operation on second data from the at least one second collection of documents that includes the at least one identified common field to obtain a second data result, the performing the at least one second data operation including an act of filtering the second data, and the act of filtering including manipulating the second data according to the first data result of the at least one first data operation
and after performing the at least a second data operation, creating an output data structure; including at least the first and second data results obtained using the at least one first collection of documents and the at least one second collection of documents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159